Exhibit 10.4

KADANT INC.

AMENDED AND RESTATED NONQUALIFIED STOCK OPTION PLAN

 

1. Purpose

This Nonqualified Stock Option Plan (the “Plan”) is intended to encourage
ownership of Common Stock (the “Common Stock”), of Kadant Inc. (“Company”), by
persons selected by the Board of Directors (or a committee thereof) in its sole
discretion, including directors, executive officers, key employees and
consultants of the Company and its subsidiaries, and to provide additional
incentive for them to promote the success of the business of the Company. The
Plan is intended to be a nonstatutory stock option plan.

 

2. Effective Date of the Plan

The Plan shall become effective when adopted by the Board of Directors of the
Company.

 

3. Stock Subject to Plan

Subject to adjustment as provided in Section 11, the total number of shares of
Common Stock reserved and available for issuance under the Plan and the
Company’s Incentive Stock Option Plan in the aggregate shall be 720,000 shares.
Shares to be issued upon the exercise of options granted under the Plan may be
either authorized but unissued shares or shares held by the Company in its
treasury. If any option expires or terminates for any reason without having been
exercised in full, the unpurchased shares subject thereto shall again be
available for options thereafter to be granted.

 

4. Administration

The Plan will be administered by the Board of Directors of the Company (the
“Board”). Subject to the provisions of the Plan, the Board shall have complete
authority, in its discretion, to make the following determinations with respect
to each option to be granted by the Company: (a) the person to receive the
option (the “Optionee”); (b) the time of granting the option; (c) the number of
shares subject thereto; (d) the option price; (e) the option period; (f) the
terms and conditions of options granted under the Plan (including terms and
conditions relating to events of merger, consolidation, dissolution and
liquidation, change of control, vesting, forfeiture, restrictions, dividends and
interest, if any, on deferred amounts); (g) waive compliance by an optionee with
any obligation to be performed by him or her under an option; (h) waive any term
or condition of an option; (i) cancel an existing option in whole or in part
with the consent of an Optionee; (j) grant replacement options; (k) accelerate
the vesting or lapse of any restrictions of any option; and (l) adopt the form
of instruments evidencing options under the Plan and change such forms from time
to time. In making such determinations, the Board may take into account

 

1



--------------------------------------------------------------------------------

the nature of the services rendered by the Optionees, their present and
potential contributions to the success of the Company and/or one or more of its
subsidiaries, and such other factors as the Board in its discretion shall deem
relevant. Subject to the provisions of the Plan, the Board shall also have
complete authority to interpret the Plan, to prescribe, amend, and rescind rules
and regulations relating to it, to determine the terms and provisions of the
respective option agreements (which need not be identical), and to make all
other determinations necessary or advisable for the administration of the Plan.
Any interpretation by the Board of the terms and provisions of the Plan or any
Award thereunder and the administration thereof, and all action taken by the
Board, shall be final, binding and conclusive on all parties and any person
claiming under or through any party. No Director shall be liable for any action
or determination made in good faith. The Board may, to the full extent permitted
by law, delegate any or all of its responsibilities under the Plan to a
committee (the “Committee”) appointed by the Board and consisting of two or more
members of the Board, each of whom shall be deemed a “disinterested person”
within the meaning of Rule 16b-3 (or any successor rule) of the Securities
Exchange Act of 1934 (the “Exchange Act”).

 

5. Eligibility

An option may be granted to any person selected by the Board in its sole
discretion.

 

6. Time of Granting Options

The granting of an option shall take place at the time specified by the Board.
Only if expressly so provided by the Board shall the granting of an option be
regarded as taking place at the time when a written option agreement shall have
been duly executed and delivered by or on behalf of the Company and the Optionee
to whom such option shall be granted. The agreement shall provide, among other
things, that it does not confer upon an Optionee any right to continue in the
employ of the Company and/or one or more of its subsidiaries or to continue as a
director or consultant of the Company, and that it does not interfere in any way
with the right of the Company or any such subsidiary to terminate the employment
of the Optionee at any time if the Optionee is an employee, to remove the
Optionee as a director of the Company if the Optionee is a director, or to
terminate the services of the Optionee if the Optionee is a consultant.

 

7. Option Period

An option may become exercisable immediately or in such installments, cumulative
or noncumulative, as the Board may determine.

 

8. Exercise of Option

An option may be exercised in accordance with its terms by written notice of
intent to exercise the option, specifying the number of shares of stock with
respect to which the option is then being exercised. The notice shall be
accompanied by payment in the form of cash or shares of Common Stock (the
“Tendered Shares”) with a then current market value equal to the option price of
the shares to be purchased; provided, however, that such Tendered Shares shall
have been acquired by the Optionee more than six months prior to the date of
exercise, unless such

 

2



--------------------------------------------------------------------------------

requirement is waived in writing by the Company. Against such payment the
Company shall deliver or cause to be delivered to the Optionee a certificate for
the number of shares then being purchased, registered in the name of the
Optionee or other person exercising the option. If any law or applicable
regulation of the Securities and Exchange Commission or other body having
jurisdiction in the premises shall require the Company or the Optionee to take
any action in connection with shares being purchased upon exercise of the
option, exercise of the option and delivery of the certificate or certificates
for such shares shall be postponed until completion of the necessary action,
which shall be taken at the Company’s expense.

 

9. Transferability

Except as may be authorized by the Board, in its sole discretion, no Option may
be transferred other than by will or the laws of descent and distribution, and
during a Optionee’s lifetime an option requiring exercise may be exercised only
by him or her (or in the event of incapacity, the person or persons properly
appointed to act on his or her behalf). The Board may, in its discretion,
determine the extent to which options granted to an Optionee shall be
transferable, and such provisions permitting or acknowledging transfer shall be
set forth in the written agreement evidencing the option executed and delivered
by or on behalf of the Company and the Optionee.

 

10. Vesting, Restrictions and Termination of Options

The Board, in its sole discretion, may determine the manner in which options
shall vest, the rights of the Company to repurchase the shares issued upon the
exercise of any option and the manner in which such rights shall lapse, and the
terms upon which any option granted shall terminate. The Board shall have the
right to accelerate the date of exercise of any installment or to accelerate the
lapse of the Company’s repurchase rights. All of such terms shall be specified
in a written option agreement executed and delivered by or on behalf of the
Company and the Optionee to whom such option shall be granted.

 

11. Adjustments in the Event of Certain Transactions

(a) In the event of a stock dividend, stock split or combination of shares, or
other distribution with respect to holders of Common Stock other than normal
cash dividends, the Board will make (i) appropriate adjustments to the maximum
number of shares that may be delivered under the Plan under Section 3 above, and
(ii) appropriate adjustments to the number and kind of shares of stock or
securities subject to Options then outstanding or subsequently granted, any
exercise prices relating to Options and any other provisions of Awards affected
by such change.

(b) In the event of any recapitalization, merger or consolidation involving the
Company, any transaction in which the Company becomes a subsidiary of another
entity, any sale or other disposition of all or a substantial portion of the
assets of the Company or any similar transaction, as determined by the Board,
the Board in its discretion may make appropriate adjustments to outstanding
Options to avoid distortion in the operation of the Plan.

 

3



--------------------------------------------------------------------------------

12. Change in Control

 

  12.1 Impact of Event

In the event of a “Change in Control” as defined in Section 12.2 or
Section 12.3, as applicable, the following provisions shall apply, unless the
agreement evidencing the Award otherwise provides (by specific explicit
reference to Section 12.2 and Section 12.3 below). If a Change in Control occurs
while any Awards are outstanding, then, effective upon the Change in Control,
(i) each outstanding stock option or other stock-based Award awarded under the
Plan that was not previously exercisable and vested shall become immediately
exercisable in full and vested, and will no longer be subject to a right of
repurchase by the Company, (ii) each outstanding restricted stock award or other
stock-based Award subject to restrictions and to the extent not fully vested,
shall be deemed to be fully vested, free of restrictions and conditions and no
longer subject to a right of repurchase by the Company, and (iii) deferral
limitations and conditions that relate solely to the passage of time, continued
employment or affiliation will be waived and removed as to deferred stock Awards
and performance Awards; performance of other conditions (other than conditions
relating solely to the passage of time, continued employment or affiliation)
will continue to apply unless otherwise provided in the agreement evidencing the
Award or in any other agreement between the Optionee and the Company or unless
otherwise agreed by the Board.

 

  12.2 Definition of “Change in Control” Prior to the Spin-Off

“Change in Control” means an event or occurrence set forth in any one or more of
subsections (a) through (d) below that occurs prior to the distribution of all
or substantially all of the shares of Common Stock held beneficially by Thermo
Electron Corporation in a tax-free spin-off under Section 355 of the Code
(including an event or occurrence that constitutes a Change in Control under one
of such subsections but is specifically exempted from another such subsection):

(a) the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership of any capital stock of Thermo Electron Corporation (“Thermo
Electron”) if, after such acquisition, such Person beneficially owns (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) 40% or more of either
(i) the then-outstanding shares of common stock of Thermo Electron (the
“Outstanding TMO Common Stock”) or (ii) the combined voting power of the
then-outstanding securities of Thermo Electron entitled to vote generally in the
election of directors (the “Outstanding TMO Voting Securities”); provided,
however, that for purposes of this subsection (a), the following acquisitions
shall not constitute a Change in Control: (i) any acquisition by Thermo
Electron, (ii) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by Thermo Electron or any corporation controlled by
Thermo Electron, or (iii) any acquisition by any corporation pursuant to a
transaction which complies with clauses (i) and (ii) of subsection (c) of this
definition; or

(b) such time as the Continuing Directors (as defined below) do not constitute a
majority of the Board of Directors of Thermo Electron (the “Thermo Board”) (or,
if applicable,

 

4



--------------------------------------------------------------------------------

the Board of Directors of a successor corporation to Thermo Electron), where the
term “Continuing Director” means at any date a member of the Thermo Board
(i) who was a member of the Thermo Board as of July 1, 1999 or (ii) who was
nominated or elected subsequent to such date by at least a majority of the
directors who were Continuing Directors at the time of such nomination or
election or whose election to the Thermo Board was recommended or endorsed by at
least a majority of the directors who were Continuing Directors at the time of
such nomination or election; provided, however, that there shall be excluded
from this clause (ii) any individual whose initial assumption of office occurred
as a result of an actual or threatened election contest with respect to the
election or removal of directors or other actual or threatened solicitation of
proxies or consents, by or on behalf of a person other than the Thermo Board; or

(c) the consummation of a merger, consolidation, reorganization,
recapitalization or statutory share exchange involving Thermo Electron or a sale
or other disposition of all or substantially all of the assets of Thermo
Electron in one or a series of transactions (a “Business Combination”), unless,
immediately following such Business Combination, each of the following two
conditions is satisfied: (i) all or substantially all of the individuals and
entities who were the beneficial owners of the Outstanding TMO Common Stock and
Outstanding TMO Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 60% of the then-outstanding
shares of common stock and the combined voting power of the then-outstanding
securities entitled to vote generally in the election of directors,
respectively, of the resulting or acquiring corporation in such Business
Combination (which shall include, without limitation, a corporation which as a
result of such transaction owns Thermo Electron or substantially all of Thermo
Electron’s assets either directly or through one or more subsidiaries) (such
resulting or acquiring corporation is referred to herein as the “Acquiring
Corporation”) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Outstanding TMO Common
Stock and Outstanding TMO Voting Securities, respectively; and (ii) no Person
(excluding the Acquiring Corporation or any employee benefit plan (or related
trust) maintained or sponsored by Thermo Electron or by the Acquiring
Corporation) beneficially owns, directly or indirectly, 40% or more of the then
outstanding shares of common stock of the Acquiring Corporation, or of the
combined voting power of the then-outstanding securities of such corporation
entitled to vote generally in the election of directors; or

(d) approval by the stockholders of Thermo Electron of a complete liquidation or
dissolution of Thermo Electron.

 

  12.3 Definition of “Change in Control” Upon Spin-Off

“Change in Control” means an event or occurrence set forth in any one or more of
subsections (a) through (d) below that occurs on or after the distribution of
all or substantially all of the shares of Common Stock held beneficially by
Thermo Electron Corporation in a tax-free spin-off under Section 355 of the Code
(including an event or occurrence that constitutes a Change in Control under one
of such subsections but is specifically exempted from another such
subsection)(references to Section 12.2 in written option agreements shall be
deemed to refer to this Section 12.3 after the date of said spin-off):

(a) the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership of any capital stock of the Company if, after such acquisition, such
Person beneficially owns (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) 40% or more of either (i) the then-outstanding shares of common
stock of the Company (the “Outstanding Common Stock”) or (ii) the combined
voting power of the then-outstanding securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Voting Securities”);
provided, however, that for purposes of this subsection (a), the following
acquisitions of shares of Common Stock shall not constitute a Change in Control:
(i) any acquisition by the Company, (ii) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company, or (iii) any acquisition by any
corporation pursuant to a transaction which complies with clauses (i) and
(ii) of subsection (c) of this definition; or

 

5



--------------------------------------------------------------------------------

(b) such time as the Continuing Directors (as defined below) do not constitute a
majority of the Board (or, if applicable, the board of directors of a successor
corporation to the Company), where the term “Continuing Director” means at any
date a member of the Board (i) who was a member of the Board as of July 1, 1999
or (ii) who was nominated or elected subsequent to such date by at least a
majority of the directors who were Continuing Directors at the time of such
nomination or election or whose election to the Board was recommended or
endorsed by at least a majority of the directors who were Continuing Directors
at the time of such nomination or election; provided, however, that there shall
be excluded from this clause (ii) any individual whose initial assumption of
office occurred as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents, by or on behalf of a person other than the
Board; or

(c) the consummation of a merger, consolidation, reorganization,
recapitalization or statutory share exchange involving the Company or a sale or
other disposition of all or substantially all of the assets of the Company in
one or a series of transactions (a “Business Combination”), unless, immediately
following such Business Combination, each of the following two conditions is
satisfied: (i) all or substantially all of the individuals and entities who were
the beneficial owners of the Outstanding Common Stock and Outstanding Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 60% of the then-outstanding shares of common
stock and the combined voting power of the then-outstanding securities entitled
to vote generally in the election of directors, respectively, of the resulting
or acquiring corporation in such Business Combination (which shall include,
without limitation, a corporation which as a result of such transaction owns the
Company or substantially all of the Company’s assets either directly or through
one or more subsidiaries) (such resulting or acquiring corporation is referred
to herein as the “Acquiring Corporation”) in substantially the same proportions
as their ownership, immediately prior to such Business Combination, of the
Outstanding Common Stock and Outstanding Voting Securities, respectively; and
(ii) no Person (excluding the Acquiring Corporation or any employee benefit plan
(or related trust) maintained or sponsored by the Company or by the Acquiring
Corporation) beneficially owns, directly or indirectly, 40% or more of the then
outstanding shares of common stock of the Acquiring Corporation, or of the
combined voting power of the then-outstanding securities of such corporation
entitled to vote generally in the election of directors; or

 

6



--------------------------------------------------------------------------------

(d) approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

 

13. Limitation of Rights in Option Stock

The Optionees shall have no rights as stockholders in respect of shares as to
which their options shall not have been exercised, certificates issued and
delivered and payment as herein provided made in full, and shall have no rights
with respect to such shares not expressly conferred by this Plan.

 

14. Stock Reserved

The Company shall at all times during the term of the options reserve and keep
available such number of shares of the Common Stock as will be sufficient to
satisfy the requirements of this Plan and shall pay all other fees and expenses
necessarily incurred by the Company in connection therewith.

 

15. Securities Laws Restrictions

Each Optionee exercising an option, at the request of the Company, will be
required to give a representation in form satisfactory to counsel for the
Company that he will not transfer, sell or otherwise dispose of the shares
received upon exercise of the option at any time purchased by him, upon exercise
of any portion of the option, in a manner which would violate the Securities Act
of 1933, as amended, and the regulations of the Securities and Exchange
Commission thereunder and the Company may, if required or at its discretion,
make a notation on any certificates issued upon exercise of options to the
effect that such certificate may not be transferred except after receipt by the
Company of an opinion of counsel satisfactory to it to the effect that such
transfer will not violate such Act and such regulations.

 

16. Tax Withholding

The Company shall have the right to deduct from payments of any kind otherwise
due to an Optionee any federal, state or local taxes of any kind required by law
to be withheld with respect to any shares issued upon exercise of options under
the Plan (the “withholding requirements”). The Board will have the right to
require that the Optionee or other appropriate person remit to the Company an
amount sufficient to satisfy the withholding requirements, or make other
arrangements satisfactory to the Board with regard to such requirements, prior
to the delivery of any Common Stock pursuant to exercise of an option. If and to
the extent that such withholding is required, the Board may permit the Optionee
or such other person to elect at such time and in such manner as the Board
provides to have the Company hold back from the shares to be delivered, or to
deliver to the Company, Common Stock having a value calculated to satisfy the
withholding requirements.

 

17. Termination and Amendment

The Plan shall remain in full force and effect until terminated by the Board.
Subject to

 

7



--------------------------------------------------------------------------------

the last sentence of the first paragraph of this Section 17, the Board may at
any time or times amend the Plan or any outstanding Option for any purpose that
may at the time be permitted by law, or may at any time terminate the Plan as to
any further grants of Options. No amendment of the Plan or any agreement
evidencing Options under the Plan may adversely affect the rights of any
participant under any Option previously granted without such participant’s
consent.

Notwithstanding any other provisions hereof, the Plan shall terminate on
December 28, 2001 and no options shall be granted hereunder thereafter.

 

18. Compliance with Section 409A of the Code

To the extent applicable to an Option, it is intended that this Plan and Options
made under the Plan comply with the provisions of Section 409A of the Internal
Revenue Code, as amended (the “Code”) and applicable rules and regulations. The
Plan and any Options to which Section 409A is applicable will be administered in
a manner consistent with this intent, and any provision that would cause this
Plan or any Option made under the Plan to fail to satisfy Section 409A of the
Code, to the extent applicable, shall have no force and effect until amended to
comply with Section 409A of the Code (which amendment may be retroactive to the
extent permitted by Section 409A and may be made by the Company without the
consent of Optionees to which Section 409A shall apply).

Except as provided in individual Option agreements initially or by amendment, if
and to the extent any portion of any payment, compensation or other benefit
provided to a Optionee in connection with his or her employment termination is
determined to constitute “nonqualified deferred compensation” within the meaning
of Section 409A of the Code and the Optionee is a specified employee as defined
in Section 409A(a)(2)(B)(i) of the Code, as determined by the Company in
accordance with its procedures, by which determination the Optionee (through
accepting the Option) agrees that he or she is bound, such portion of the
payment, compensation or other benefit shall not be paid before the day that is
six months plus one day after the date of “separation from service” (as
determined under Code Section 409A) (the “New Payment Date”), except as Code
Section 409A may then permit. The aggregate of any payments that otherwise would
have been paid to the Optionee during the period between the date of separation
from service and the New Payment Date shall be paid to the Optionee in a lump
sum on such New Payment Date, and any remaining payments will be paid on their
original schedule.

The Company makes no representations or warranty and shall have no liability to
the Optionee or any other person if any provisions of or payments, compensation
or other benefits under the Plan are determined to constitute nonqualified
deferred compensation subject to Section 409A of the Code but do not to satisfy
the conditions of that section.

KAI NQ OPTION PLAN AMENDED 12.09.08

 

8